DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7 line 6, filed 05/12/2021, with respect to claims 7 and 20 have been fully considered and are persuasive.  The objection of 02/12/2021 has been withdrawn. 
Applicant’s arguments, see page 11 paragraph 1, filed 05/12/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiraishi (US20010040317).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5, 7-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallinen (US20100239865 – previously of record) in view of Shiraishi (US20010040317).

In reference to claim 1:
Kallinen discloses a molding assembly (Fig. 6), comprising:
a mold having a first surface and an opposed second surface, the mold defining a cavity being bounded by two side walls converging toward each other from the first surface toward the second 
two mandrels each being removably receivable in the cavity and having a first wall, a second wall opposed to the first wall, an inner wall, and an outer wall opposed to the inner wall, the inner wall and the outer wall extending from the first wall to the second wall, the inner walls facing each other and defining a gap therebetween upon the two mandrels being received in the cavity, the gap configured for receiving a composite material to be cured, the outer walls being angled and each slidably engaging a respective one of the two side walls (mandrels 100)(Fig. 11), an offset being defined between the first walls of the mandrels and the first surface of the mold upon the outer walls engaging the side walls, a height of the offset corresponding to a width of the gap upon the outer walls engaging the side walls (Fig. 11 shows that once the mandrels are engaged with the sidewalls a gap between the mandrels corresponds with the distance between the first wall of the mandrel and the first surface of the mold). 
Kallinen does not disclose an entirety of each of the first walls lying in a single plane, the single plane being perpendicular to the centerline of the cavity upon the two mandrels being received in the cavity or wherein the offset is defined by the entirety of the first walls and the first surface of the mold upon the second walls of the two mandrels contacting the connecting wall of the mold. However, the substitution of an equivalent structure known in the art as suitable for the intended use is obvious (MPEP 2144.06). As applied to the instant application, Shiraishi teaches a method for forming a composite stiffening element on a composite panel using angled mandrels to apply compressing forces to the stiffening element (abstract; Figs. 1-3). Shiraishi further teaches that the mandrels have upper surfaces, e.g. surfaces nearest the composite panel, are located within a single plane and are perpendicular to the centerline axis (Figs. 1-3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the mandrels of 

In reference to claim 2:
In addition to the discussion of claim 1, above, Kallinen further discloses wherein a value of an angle defined between each of the two side walls and the first surface is equal to a value of an angle defined between each of the outer walls and each of the first walls (Fig. 11).

In reference to claim 3:
In addition to the discussion of claim 1, above, Kallinen does not explicitly disclose wherein each of the outer walls define an angle between 15° and 25° with the first wall. However, one of skill in the art understands that the magnitude of the lateral compression force transmitted through the wedge shape is dependent on the amount of downward force applied to the wedge and the angle between the wedge and the cavity walls. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle and utilize an angle, e.g. 15-25 degrees, which provided adequate lateral compression to the stringer.

In reference to claim 4:
In addition to the discussion of claim 1, above, Kallinen further discloses wherein the inner wall of each mandrel is normal to the first wall (Fig. 11).

In reference to claim 5:


In reference to claim 7:
In addition to the discussion of claim 1, above, Kallinen, as modified by Shiraishi, further teaches wherein the height of the offset corresponds to the width of the gap upon the second walls of the two mandrels contacting the connecting wall of the cavity (as the mandrels of Kallinen are inserted in the cavities the “offset” will correspond to the width of the gap due to the linear motion of the angled walls of the mandrels against the angled walls of the cavity).

In reference to claim 8:
Kallinen discloses a method of co-curing a panel and a stiffener extending therefrom (title, Figs. 6-7), the method comprising:
placing a first pre-impregnated segment of the stiffener between inner walls of two mandrels and placing a second pre-impregnated segment of the stiffener on first walls of the mandrels being transverse to the inner walls (para 0008);
inserting the first and second pre-impregnated segments of the stiffener and the mandrels in a cavity of a mold and abutting angled outer walls of the mandrels against correspondingly angled side walls of the mold (para 0021);
placing a pre-impregnated segment of the panel over the second pre-impregnated segment of the stiffener and over a surface of the mold (paras 0009, 0080) to define an offset being between the first walls of the mandrels (reference A in annotated Fig. 6, below) and an exposed surface of the mold (reference B in annotated Fig. 6, below), the second pre-impregnated segment of the stiffener disposed 

    PNG
    media_image1.png
    280
    1012
    media_image1.png
    Greyscale

applying pressure on the first walls of the mandrels to move the mandrels toward each other such that the mandrels apply pressure on the first pre-impregnated segment of the stiffener disposed therebetween (para 0010); and
curing the pre-impregnated segment of the panel and the first and second pre-impregnated segments of the stiffener (para 0072).
Kallinen does not disclose an entirety of each of the first walls lying in a single plane, the single plane being perpendicular to the centerline of the cavity upon the two mandrels being received in the cavity or wherein the offset is defined by the entirety of the first walls and the first surface of the mold upon the second walls of the two mandrels contacting the connecting wall of the mold. However, the substitution of an equivalent structure known in the art as suitable for the intended use is obvious (MPEP 2144.06). As applied to the instant application, Shiraishi teaches a method for forming a composite stiffening element on a composite panel using angled mandrels to apply compressing forces to the stiffening element (abstract; Figs. 1-3). Shiraishi further teaches that the mandrels have upper surfaces, e.g. surfaces nearest the composite panel, are located within a single plane and are 

In reference to claim 9:
In addition to the discussion of claim 8, above, Kallinen further discloses wherein the first pre-impregnated segment and the second pre-impregnated segment are defined by two pre-impregnated sections, placing the first pre-impregnated segment and placing the second pre-impregnated segment includes laying each of the two pre-impregnated sections along the first wall and the inner wall of a respective one of the two mandrels (Fig. 5).

In reference to claim 10:
In addition to the discussion of claim 8, above, Kallinen further discloses wherein applying pressure on the first walls of the mandrels includes removing air from a bag containing the first and second pre-impregnated segments of the stiffener, the pre-impregnated segment of the panel, the mandrels and the mold (paras 0063, 0071-0073).

In reference to claim 11:
In addition to the discussion of claim 8, above, Kallinen further discloses wherein applying pressure on the first walls of the mandrels includes moving the mandrels toward each other by sliding the angled outer walls of the mandrels against the angled side walls of the mold towards and end of the cavity (para 0010).

In reference to claim 13:
In addition to the discussion of claim 8, above, Kallinen further discloses wherein curing the pre-impregnated segment of the panel and the first and second pre-impregnated segments of the stiffener includes heating the pre-impregnated segment of the panel and the first and second pre-impregnated segments of the stiffener (para 0072).

In reference to claim 14:
In addition to the discussion of claim 8, above, Kallinen further discloses further comprising increasing an ambient air pressure while heating the pre-impregnated segment of the panel and the first and second pre-impregnated segments of the stiffener (para 0072).

In reference to claim 15:
Kallinen discloses a molding assembly (Fig. 6), comprising:
a mold having a first surface and an opposed second surface, and a cavity extending inwardly from the first surface toward the second surface, the cavity being bounded by two side walls converging toward each other from the first surface toward the second surface, the cavity having a centerline axis extending between the first and second surfaces and spaced equidistantly from the side walls (Fig. 5);
two mandrels each having a first wall, a second wall opposite to the first wall, an outer wall, and an inner wall opposite to the outer wall, the inner and outer walls extending between the first and second walls, the mandrels being removably insertable into the cavity to position the outer walls adjacent to the side walls of the cavity and to position the inner walls facing toward each other, the inner walls being spaced apart and defining a gap therebetween to receive a segment of a composite material to be cured (Fig. 11), an offset being defined between the first walls of the mandrels and the first surface of the mold upon the outer walls being adjacent to the side walls, a height of the offset 
a vacuum bag to enclose the mold, the mandrels and the composite material, the vacuum bag operable to generate a pressure applicable against the first walls of the mandrels to displace the mandrels into the cavity toward the second surface of the mold, displacement of the mandrels slidingly displacing the outer walls against the side walls of the cavity and displacing the inner walls toward each other in a direction transverse to the centerline axis to abut against the segment of the composite material in the gap (para 0063, Fig. 11).
Kallinen does not disclose an entirety of each of the first walls lying in a single plane, the single plane being perpendicular to the centerline of the cavity upon the two mandrels being received in the cavity or wherein the offset is defined by the entirety of the first walls and the first surface of the mold upon the second walls of the two mandrels contacting the connecting wall of the mold. However, the substitution of an equivalent structure known in the art as suitable for the intended use is obvious (MPEP 2144.06). As applied to the instant application, Shiraishi teaches a method for forming a composite stiffening element on a composite panel using angled mandrels to apply compressing forces to the stiffening element (abstract; Figs. 1-3). Shiraishi further teaches that the mandrels have upper surfaces, e.g. surfaces nearest the composite panel, are located within a single plane and are perpendicular to the centerline axis (Figs. 1-3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the mandrels of Kallinen with the mandrels of Shiraishi because both mandrels are known in the art for forming projections/stiffening members on a composite panel.

In reference to claim 16:


In reference to claim 17:
In addition to the discussion of claim 15, above, Kallinen further discloses wherein the inner wall of each mandrel is normal to the first wall (Fig. 11).

In reference to claim 18:
In addition to the discussion of claim 15, above, Kallinen further discloses wherein the inner walls of the mandrels are parallel to one another upon the mandrels being displaced in the cavity (Fig. 11).

In reference to claim 20:
In addition to the discussion of claim 15, above, Kallinen further discloses wherein the height of the offset corresponds to the width of the gap upon the second walls of the two mandrels contacting the other wall of the cavity (Fig. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742